      3:18-cv-03227-TLW-PJG           Date Filed 09/18/19       Entry Number 17         Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

Heidi Tolles,                                 )                C/A No. 3:18-3227-TLW-PJG
                                              )
                            Plaintiff,        )
                                              )
v.                                            )                    SECOND AMENDED
                                              )                   SCHEDULING ORDER
Corporate Solutions, LLC; University of South )
Carolina,                                     )
                                              )
                            Defendants.       )
_____________________________________ )

        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this Court,
upon motion of the plaintiff without opposition from the defendants and for good cause shown, the
courts orders that the Amended Scheduling Order entered January 25, 2019 in this matter (ECF No.
13) is hereby further amended as follows:

8.       Discovery shall be completed no later than January 31, 2020. All discovery requests,
         including subpoenas duces tecum, shall be served in time for the responses thereto to be
         served by this date. De bene esse depositions must be completed by discovery deadline. No
         extension of this deadline will be permitted without leave of court. No motions relating to
         discovery shall be filed until counsel have consulted and attempted to resolve the matter as
         required by Local Civil Rule 7.02 (D.S.C.).

9.       All other motions, except those to complete discovery, those nonwaivable motions made
         pursuant to Fed. R. Civ. P. 12, and those relating to the admissibility of evidence at trial,
         shall be filed on or before February 28, 2020. (Fed. R. Civ. P. 16(b)(2)).

10.      Mediation, pursuant to Local Civil Rules 16.04-16.12 (D.S.C.), shall be completed in this
         case on or before April 15, 2020. See Form setting forth mediation requirements (ECF No.
         5 at 6). At least thirty (30) days prior to this mediation deadline, counsel for each party
         shall file and serve a statement certifying that counsel has: (1) provided the party with a copy
         of the mediation requirements; (2) discussed the availability of mediation with the party; and
         (3) discussed the timing of mediation with opposing counsel.

11.      Unless otherwise ordered by the court, this case is subject to being called for jury selection
         and trial after the expiration of the deadline in ¶ 9, OR thirty (30) days following the issuance
         of a Report and Recommendation on any motion described in ¶ 9 of this Order, whichever
         is later.


                                               Page 1 of 2
   3:18-cv-03227-TLW-PJG   Date Filed 09/18/19   Entry Number 17   Page 2 of 2




      IT IS SO ORDERED.

                                          ____________________________________
                                          Paige J. Gossett
                                          UNITED STATES MAGISTRATE JUDGE
September 18, 2019
Columbia, South Carolina




                                  Page 2 of 2
